Citation Nr: 1760431	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for memory loss and anxiety.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a bilateral shoulder disability. 

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a right wrist disability.  

7.  Entitlement to service connection for a chest disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to October 1984.  The Veteran also had service in the Army National Guard and Army reserves, with periods of active duty for training (ADT) and inactive duty for training (IDT).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the May 2008 rating decision, the RO denied service connection for memory loss and anxiety, neck injury (claimed as whiplash), a right knee disability, and skin disorder, and a bilateral should disability.  

In the August 2009 rating decision, the RO, in pertinent part, denied service connection for a right wrist disability and chest pain.  

The Veteran testified before a VA Decision Review Officer (DRO) at a January 2011 hearing conducted at the RO.  The Veteran also testified before the undersigned at a Board videoconference hearing in December 2015.  Transcripts of the hearings have been reviewed and associated with the claims file.  

These matters were before the Board in February 2016, at which time they were remanded for additional development, including obtaining records from the Social Security Administration (SSA), verifying the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (IDT), DD-214, service treatment records, and VA examination.  

These matters were again before the Board in April 2017, at which time they were remanded for additional evidentiary development, including obtaining complete service treatment records from 1984 to 1995, beginning and end dates for the Veteran's ACDUTRA and/or IDT service, physical profiles or line of duty reports pertaining to the February 2, 1990, motor vehicle accident, private treatment records, and an addendum medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the remand instructions, the AOJ obtained and associated with the claims file additional Leave and Earning Statements (LES) indicating "UT" and "ATA" dates for the Veteran's Army National Guard and Army reserves service from March 1984 to December 1992.  However, the AOJ failed to provide specific beginning and end dates of the Veteran's ACDUTRA and/or IDT service as requested in the Board's remand.  

Furthermore, the AOJ requested the Veteran's additional service treatment records (STR's).  Pursuant to this request, the Personnel Information Exchange System (PIES) indicated that all available STR's were previously uploaded into VBMS.  However, a formal finding of unavailability with notice to the Veteran and his representative was not provided.  

Moreover, the AOJ initiated a PIES request for any line of duty reports associated with the February 2, 1990, motor vehicle accident.  In July 2017 in response to this request, PIES indicated that the code request was outside of the parameters of a code 7 request.  The Board observes that if the February 2, 1990, motor vehicle accident did indeed occur on the way to training at the Army Reserves then any line of duty reports are pertinent to the Veteran's claim and this information would not necessarily reflect on any LES statement.  Accordingly, the Board finds that a remand is necessary in order for the AOJ to make an appropriate request for any line of duty reports associated with the February 2, 1990, motor vehicle accident.  

In addition, the April 2017 remand instructions requested the RO to obtain authorization and associate with the claims file the Veteran's private treatment records from Bryan College Station and/or College Station Medical Center from 1987 to 1990.  In response, the RO sent the Veteran a release.  The Veteran signed and returned the release.  However, he failed to list the provider of facility name and dates of treatment.  The RO did not return this release to the Veteran and/or explain to him that he should fill out the provider or facility name with Bryan College Station and/or College Station Medical Center from 1987 to 1990.  Accordingly, on remand, the RO should return this release to the Veteran and his representative and explain that he should fill out the provider or facility name with the requested information.  

Lastly, an addendum medical opinion was obtained in August 2017.  The examiner concluded that he did not see any objective evidence to relate any of the Veteran's current medical conditions to his military service.  The examiner indicated that he had not seen any objective evidence that a car wreck occurred on February 2, 1990.  However, there are medical records in the file that confirm that the Veteran was a passenger in a motor vehicle accident on February 2, 1990.  See 04/19/2010, Medical Treatment Record- Government Facility.  Accordingly, the Board finds that a new examination by an examiner who has not previously provided an opinion in this claim is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide notice to the Veteran and his representative that the only service treatment records (STR's) available are associated with the claims file, including the Veteran's enlistment examinations in January 1984, March 1984, and October 1995 and an immunization record dated in June 1984.  

2.  Obtain and associate with the claims file the Veteran's beginning and end dates for any ACDUTRA and IDT for his Army Reserve Service.  The specific dates of the Veteran's ACDUTRA and/or IDT service are required along with any supporting documentation.  If this information or documentation is unavailable this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

3.  Obtain and associate with the claims file any line of duty reports associated with the February 2, 1990, motor vehicle accident.  If this information or documentation is unavailable this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran and his representative.  

4.  Obtain authorization and then associate with the claims file the Veteran's private treatment records from Bryan College Station and/or College Station Medical Center in College Station, Texas, from 1987 to 1990.  All efforts to obtain the records should be associated with the claims file.  

5.  After any records from #1 through  #4 are associated with the claims file, schedule the Veteran for appropriate VA examinations (psychiatry, dermatology, musculoskeletal, etc.), by an examiner who has not previously provided an opinion in this claim.  The examiner(s) are asked to provide the following opinions:

a.  Please identify current disabilities found on examination or identified during the filing of this claim in January 2007, in relation to any memory loss, anxiety, neck disability, right knee disability, bilateral shoulder disability, right wrist disability, chest disability, and/or skin disability.  

b.  For any disability or disabilities identified in response to (a), is it at least as not (probability of at least 50 percent) that any memory loss, anxiety, neck disability, right knee disability, bilateral shoulder disability, right wrist disability, chest disability, and/or skin disability began in and/or is otherwise related to the Veteran's active service?

c.  For any disability or disabilities identified in response to (a), is it at least as not (probability of at least 50 percent) that any memory loss, anxiety, neck disability, right knee disability, bilateral shoulder disability, right wrist disability, chest disability, and/or skin disability is the result of the motor vehicle accident on February 2, 1990?

d.  For any skin disability identified in response to (a), is at least as likely as not that it is the result of exposure to hazardous chemicals from a grenade?

The examiner(s) are to provide a comprehensive rationale for any opinion provided.  All pertinent evidence, including both lay and medical, should be considered.  
If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  As appropriate, the AOJ should conduct additional development to supplement the record.

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




